DETAILED ACTION
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I.	Drawn to Fig.1; none of claims are directed to this figure.
Species II.	Drawn to Fig.2; directed to claims 16, 17, 22-29 and 31-34. 
Species III.	Drawn to Fig.3; directed to claims 16-20, 23, 24, 27-32 and 34. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Currently no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
All the species mentioned above are embodiments of a damping device for a combustor.  The species have mutually exclusive characteristics because of the structural components.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
Claim 1 in the instant application, as read on Singh et al (IDS ref CH 701 628 A2, US patent 8,326,513) recites:
	a gas turbine arrangement for at least dual fuel operation, comprising
	a compressor (obviously present);
	at least one combustor (22, 48);

	a control system (42)
	wherein a first manifold of the plurality of fuel manifolds is configured to deliver either a first fuel (see [0013]), or a compressor bleed fluid (purge air), the first manifold being connectable to a bleed port of the compressor (source of purge air via a bleed valve (70) for delivering compressor bleed fluid, wherein the first manifold is connected to at least one first passage of the at least one combustor for ejecting the first fuel (see specifically Fig. 3, [0018]) or the compressor bleed fluid into a combustor space;
	wherein a second manifold (connection for 28) of the plurality of fuel manifolds is configured to deliver at least a second fuel, wherein the second manifold is connected to at least one second passage of the at least one combustor (22, 48) for ejecting the second fuel (see Fig. 3) into the combustor space;
	wherein the control system (42), when the combustor (22, 48) is operated solely with the second fuel (see [0013] and [0018]), is configured
		to provide the second fuel to the second manifold and to continuously open the bleed valve (70) to provide compressor bleed fluid into the first manifold such that the first fuel in the first manifold is replaced by the compressor bleed fluid, 
		to monitor a flame behaviour and/or fuel distribution in the combustor space (see [0016], [0019], [0020]), and
		to modify the flame behaviour and/or fuel distribution by controlling of the bleed valve (70) (see [0016], [0019], [0020]) over time by throttling (see [0019]: the valve 70 varies the mass flow) a mass flow of the compressor bleed fluid provided to the at least one first passage or alternatively by increasing a mass flow of the compressor bleed fluid provided to the at least one first passage to
adapt to fuel properties of the second fuel (since the control measures and reacts to the combustion, also changes of fuel properties, which obviously influence the combustion, are considered for the control circuit and thus for control of valve 70).
Since Singh et al (IDS ref CH 701 628 A2, US patent 8,326,513) teaches all the limitations of Claim 1, there is no "special technical feature" present, and therefore the species election requirement is proper.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
A telephone call was made to Mr. Daniel Staudt on 10/19/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622. The examiner can normally be reached M & W: 8-6; TU: 8-11; TH-S: 8-12.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN GOYAL/             Primary Examiner, Art Unit 3741                                                                                                                                                                                           16